Citation Nr: 1720499	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include bilateral incipient senile cataracts, refractive error, mild dry eyes, and blepharitis, to include as secondary to diabetes mellitus. 

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to total disability due to individual unemployability.  


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970, September 2002 to September 2004, and from July 2006 to January 2008.  He is a veteran of the Global War on Terrorism.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The record reflects that the Veteran also filed appeals of the denials of an increased rating for depression and entitlement to service connection for migraine headaches, essential hypertension, and a left foot disability, but did not perfect these appeals.   The hypertension claim was eventually granted as part of the Veteran's service-connected diabetes mellitus disability.  Therefore, these issues are not before the Board at this time.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that a remand is necessary to allow for RO consideration of newly received evidence.  In March 2016, after certification of the appeal to the Board, records related to the Veteran's application for disability benefits from the Social Security Administration (SSA) were added to the claims file, many of which are in Spanish.  The Veteran has not waived agency of original jurisdiction of this evidence; thus, the appeal must be remanded so that the RO may consider this additional evidence, translated as needed, prior to the Board continuing its adjudication of the claims.

Moreover, the Board finds that the October 2009 VA opinion regarding the etiology of the Veteran's eye disability is inadequate because the examiner did not provide a rationale for any of the opinions offered.  Therefore, additional opinions as to the etiology of the Veteran's eye disabilities are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all eye disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each eye disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements, to include .  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



